Pee Cueiam:
After a very careful consideration of the several appeals now before us we are of opinion that the acts of 1879,1881, and 1885 do not, nor do any of them, impose taxation for state purposes upon mortgages owned by corporations. Our views upon this subject were fully expressed by Mr. Justice PaxsoN in his opinion in the case of Pox’s Appeal, 112 Pa. 337, 4 Atl. 149, and it is unnecessary to repeat them now.
In consideration of the very comprehensive character of the legislation contained in these acts in reference to the taxation, as well of mortgages as of other forms of personal property, it is a matter of the gravest doubt whether the acts of 1844 and 1846, so far as they relate to the taxation of mortgages in the hands of corporations, are now in force. We do not think it is the proper function of the judiciary department of the government to impose taxation, which is a species of confiscation, by a strained construction of doubtful legislation. The proper remedy for that kind of difficulty is legislation which is not doubtful.
The repealing clauses of the acts of 1879 and 1885, embrace all prior la-ws which are “inconsistent” with or “substantially re-cnacted” by those acts. It is impossible for us to say that the acts of 1844 and 1846 are not “inconsistent” with, or “substantially re-enacted” by the acts of 1879 or 1885. So far as the taxation of mortgages is concerned the later legislation seems to provide a system full, complete, substitutionary in character, *165and seemingly intended to take the place of the former. In the very best view of the subject for the commonwealth, it is exceedingly doubtful whether the earlier acts can be considered as now in force for the purpose of taxing mortgages in the hands of corporations; and the mere fact of such doubt interdicts the proposed taxation.
Decrees affirmed.
Mr. Justice Sterbett dissents. Mr. Justice Paxson absent.